OliveR, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the instant appeal to reappraisement consists of canned meat paste imported from Canada.
That the issues and the merchandise involved in said appeal to reappraisement are similar in all material respects to the issues and the merchandise involved in R. J. Saunders & Co., Inc. (Perry H. Chipurnoi, Inc.) v. United States, 42 C. C. P. A. —, C. A. D. 570.
IT IS FURTHER STIPULATED AND AGREED that the value or price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of Canada for home consumption, in the usual wholesale quantities and in the ordinary course of trade was Canadian $7.92 per case packing included.
*464.IT IS FURTHER STIPULATED AND AGREED that the record in B. J. Saunders & Co., Inc. (Perry II. Chipurnoi, Inc.) v. United States, 42 C. C. P. A. —, C. A. D. 570 be incorporated in the record in the instant appeal to reappraisement and that such appeal be submitted for decision on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was Canadian $7.92 per case, packing included.
Judgment will be entered accordingly.